DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-9, 11-12, 14-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US 20180286053) in view of Krishnan (US 20140087877).
Regarding claim 1, Labbe discloses A virtual reality ("VR") system for providing a VR experience (Labbe, “[0138] FIG. 11 shows a head mounted display (HMD) system 1100 that is being worn by a user while experiencing an immersive environment such as, for example, a virtual reality (VR) environment, an augmented reality (AR) environment, a multi-player three-dimensional (3D) game, and so forth.”), the VR system comprising: 
a display device, wherein the display device is configured to present a VR presentation; and a control circuit, wherein the control circuit is communicatively coupled to the display device (Labbe, fig.1, “[0002] Graphics applications such as video games, virtual , and 
wherein the control circuit is configured to: generate a background VR presentation, wherein the background VR presentation includes only those pixels that are not within a user's sphere during the VR experience, wherein the user's sphere has a radius which extends from the user during the VR experience; determine, based on an analysis of video frames, objects that are not within the user's sphere during the VR experience (Labbe, “[0126] The layers 600 may generally be considered to be vertical planes located at different depths from an individual (e.g., user) viewing the 3D scene. In the illustrated example, a background layer 600a contains elements (e.g., clouds, mountains, sun) in the 3D scene that are at a longest distance/depth from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”. Therefore, the background layer is generated when its respective distance from the user is longer, namely, not within a user’s sphere);
generate a foreground VR presentation, wherein the foreground VR presentation excludes the objects that are not within the user's sphere during the VR experience (Labbe, “[0126] Additionally, a foreground layer 600c may contain elements (e.g., hands of the user, ; 
render a VR presentation, wherein the VR presentation includes a real time rendering of the foreground VR presentation, and wherein the background VR presentation is rendered as an object within the VR presentation (Labbe, “[0002] Graphics applications such as video games, virtual reality (VR) applications and augmented reality (AR) applications may render three-dimensional (3D) scenes to a display being viewed by a user in real -time. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user. For example, the foreground layer 600c might be rendered at 60 fps (frames per second), whereas the intermediate layer 600b is rendered at 15 fps and the background layer 600a is rendered at 5 fps”); 
transmit, during the rendering of the VR presentation to the display device for presentation, the VR presentation (Labbe, fig. 18, “[0029] Additionally, the I/O hub 107 can enable a display controller, which may be included in the one or more processor(s) 102, to provide outputs to one or more display device(s) 110A. [0050] In such embodiment, read and write requests for pixel data are transmitted over the memory crossbar 216 instead of pixel fragment data. The processed graphics data may be displayed on a display device, such as one of the one or more display device(s) 110 of FIG. 1”).
 synchronize, during the rendering of the VR presentation, the background VR presentation and the foreground VR presentation (Krishnan, “[0028] The term " virtual game camera," as used herein, refers to a virtual system for capturing two-dimensional images of a three-dimensional virtual world. [0029] The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts. In an example embodiment, the synchronization can be performed with the use a synchronization method using time stamp techniques such as vertical synchronization that can enforce a constant frame rate”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Labbe and Krishnan, to include all limitations of claim 1. That is, adding the synchronization process of Krishnan to the background and foreground of Labbe. The motivation/ suggestion would have been The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts (Krishnan, [0029]).
Regarding claim 2, Labbe in view of Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe fails to explicitly disclose but Krishnan discloses wherein the background VR presentation is prerendered (Krishnan, “[0009] The video content constitutes the background of the game scene and refers to a real live video or high definition animation transformed from a prerecorded panoramic video based on the same virtual game camera parameters and the gameplay”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Labbe and Krishnan, to include all limitations of 
Regarding claim 4, Labbe in view of Krishnan discloses The VR system of claim 1, wherein foreground objects within the user's sphere, have been disclosed. 
On the other hand, Labbe fails to explicitly disclose but Krishnan discloses wherein the user can interact with at least some of the objects within foreground during the VR experience (Krishnan, “[0026] The foreground layer 110 can comprise images associated with interactive game objects, including an avatar that the player controls, other game characters, active game elements, and so forth. The images of interactive game objects can be dynamically rendered depending on the position and orientation of the virtual game camera 130”). The same motivation of claim 2 applies here. 
Regarding claim 5, Labbe in view of Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe fails to explicitly disclose but Krishnan discloses wherein the background VR presentation is a three hundred sixty-degree video (Krishnan, “[0031] FIG. 4 shows an example equirectangular projection 400 of a spherical panoramic image (e.g., a frame of the prerecorded panoramic video). The example shown in FIG. 4 has a horizontal field of view of 360 degrees and a vertical field of view of 180 degrees. [0032] The prerecorded panoramic video content used as a background layer 120 can be captured using a surround video capturing camera system such as the Dodeca.RTM. 2360 from Immersive Media Company (IMC) or LadyBug.RTM. 3 from Point Grey Research, Inc.”). The same motivation of claim 2 applies here. 

On the other hand, Labbe fails to explicitly disclose but Krishnan discloses wherein the synchronizing the background VR presentation and the foreground VR presentation is performed for each frame (Krishnan, “[0029] The superimposition can be performed dynamically and repeatedly (e.g., every 33 ms, or every frame of the video content). The superimposition process may also include any kind of synchronization process for the foreground layer 110 and the background layer 120 so that they are overlaid without any visual artifacts. In an example embodiment, the synchronization can be performed with the use a synchronization method using time stamp techniques such as vertical synchronization that can enforce a constant frame rate”). The same motivation of claim 2 applies here. 
Regarding claim 8, Labbe in view of Krishnan discloses The VR system of claim 1. 
Labbe further discloses wherein the foreground VR presentation includes all objects that enter or pass through the user's sphere during the VR experience (Labbe, “[0147] FIG. 12 shows the HMD system in greater detail. The illustrated frame 1102 also includes a motion tracking module 1220 (e.g., accelerometers, gyroscopes), wherein the motion tracking module 1220 provides motion tracking data, orientation data and/or position data to a processor system 1204. [0126] Additionally, a foreground layer 600c may contain elements (e.g., hands of the user, nearby house) in the 3D scene that are at a shortest distance from the user. [0127] As will be discussed in greater detail, the layers 600 may be rendered at different frequencies/frame rates based on their respective distance from the user”. Therefore, based on the movement of the user HMD and foreground objects within a certain distance from the user, the foreground includes all objects enter or pass through the user’s sphere).
Regarding claim 9, Labbe in view of Krishnan discloses The VR system of claim 1. 
 wherein the foreground VR presentation and the background VR presentation have different frame rates (Labbe, “[0132] The foreground layer may be rendered at a first frame rate at block 804, wherein the background layer is rendered at a second frame rate at illustrated block 806. As already noted, the first frame rate may be greater than the second frame rate”). 
Regarding claim(s) 11, 12, 14-15, 17-19, they are interpreted and rejected for the same reasons set forth in claim(s) 1, 2, 4-5, 7-9, respectively. 
Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US 20180286053) in view of Krishnan (US 20140087877), and further in view of Greenwood et al. (US 20190094540).
Regarding claim 3, Labbe in view of Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Krishnan fails to explicitly disclose but Greenwood discloses wherein the VR experience includes a fixed path which the user traverses during the VR experience (Greenwood, “[0069] Virtual reality experiences must be correctly oriented in space, particularly when providing virtual reality experiences along fixed paths such as water slides.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Greenwood into the combination of Labbe and Krishnan, to include all limitations of claim 3. That is, applying the fixed path of Greenwood to the VR user of Labbe and Krishnan. The motivation/ suggestion would have been Virtual reality experiences must be correctly oriented in space (Greenwood, [0069]).
Regarding claim(s) 13, it is interpreted and rejected for the same reasons set forth in claim(s) 3. 
(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US 20180286053) in view of Krishnan (US 20140087877), and further in view of Shimizu (US 20130002809).
Regarding claim 6, Labbe in view of Krishnan discloses The VR system of claim 1. 
On the other hand, Labbe in view of Krishnan fails to explicitly disclose but Shimizu discloses wherein the radius is large enough such that the user will not experience a parallax effect for the objects that are not within the user's sphere during the VR experience (Shimizu, “[0004] This technology reduces the influence of the parallax by using the fact that "when the distance from the camera to a subject is large enough compared with the distance between cameras, the distance between cameras can be neglected". For example, when the distance from the cameras to the subject is far enough, since the radius of a virtual spherical screen on which camera images are projected can be set to be infinite, a panoramic image is generated while suppressing the influence of the parallax”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Shimizu into the combination of Labbe and Krishnan, to include all limitations of claim 6. That is, applying the large enough distance of Shimizu to the radius of the VR system of Labbe and Krishnan. The motivation/ suggestion would have been to provide a technology which reduces influence of parallax on generation of a panoramic image (Shimizu, [0004]).
Regarding claim(s) 16, it is interpreted and rejected for the same reasons set forth in claim(s) 6.
(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labbe et al. (US 20180286053) in view of Krishnan (US 20140087877), and further in view of Schluessler et al. (US 20180284872).
Regarding claim 10, Labbe in view of Krishnan discloses The VR system of claim 9. 
On the other hand, Labbe in view of Krishnan fails to explicitly disclose but Schluessler discloses wherein the foreground VR presentation has a frame rate of ninety frames per second and the background VR presentation has a frame rate of thirty frames per second (Schluessler, “[0180] In accordance with some embodiments, the foreground may be decoupled from the background such that the foreground may be rendered at 90 fps while the background may be rendered at 30 fps”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Schluessler into the combination of Labbe and Krishnan, to include all limitations of claim 10. That is, applying the frame rates of the background and foreground of Schluessler to those of Labbe and Krishnan. The motivation/ suggestion would have been to provide foreground/background selective rendering for virtual reality (VR) and/or augmented reality (AR) (Schluessler, [0178]).
Regarding claim(s) 20, it is interpreted and rejected for the same reasons set forth in claim(s) 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/            Examiner, Art Unit 2611 
3/7/2021